Citation Nr: 1043010	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-19 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include degenerative lumbar spine changes.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 
1977.  The Veteran also had subsequent service in the Army 
National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held at the RO in April 2009, conducted by a 
Decision Review Officer.  A hearing was also held in July 2010 at 
the RO before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are in the claims file.

The issue of service connection for a neck disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had blisters and cracked skin on his feet during 
active service.

2.  The Veteran has been treated in recent years for Heuter 
neuroma, sesamoiditis, and foot pain but no examiner has noted in 
the treatment reports any complaints or findings regarding 
blisters, cracked skin, or any other problems pertaining to the 
skin of the feet.

3.  There is no evidence in the record indicating that a current 
bilateral foot disorder is associated with service.
4.  A current low back disorder, to include degenerative lumbar 
spine changes, is not the result of a disease or injury to the 
back in service including an acute lumbosacral strain incurred 
during a period of inactive duty for training in the Army 
National Guard in 1985.

5.  Arthritis of the low back did not manifest itself with one 
year of separation from active duty in February 1977.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).

2.  A low back disorder was not incurred in active service, and 
arthritis of the lumbar spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the RO sent the Veteran a letter in June 2006, prior 
to the initial adjudication of his claims in October 2006, which 
met the notice requirements for a claim for service connection.  
Specifically, VA informed him in the letter about the information 
and evidence necessary to substantiate the claims for service 
connection including the need for evidence showing the existence 
of a disability and a connection between his service and that 
disability on page five of the letter under the caption "What 
the Evidence Must Show."  On pages five and six of the letter, 
VA informed him "How VA Determines the Disability Rating" and 
gave him examples of evidence often used in assigning a 
disability rating.  On page six of the letter, VA informed him 
"How VA Determines the Effective Date" and provided examples of 
the evidence it looks to establish an effective date.

With regard to the information and evidence that VA would seek to 
provide and the information and evidence he was expected to 
provide, VA notified the Veteran in the June 2006 letter of what 
evidence he should provide on pages one and two of the letter 
under the heading "What Do We Still Need from You?"  He was 
also informed of the evidence that VA would seek to provide on 
page four of the letter.  Accordingly, all notice requirements 
with regard to a claim for service connection have been met in 
this case.

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records and post-service private 
and VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the appellant's 
claims.  While the Veteran and his sister claim that he was 
treated for his feet at the VA Medical Center (VAMC) in 
Huntington, West Virginia, in 1974 while he was on leave 
following his period of basic training (service treatment records 
show he was on leave from August 12-22, 1974), attempts by VA to 
obtain these records proved unsuccessful.  In letters dated in 
August and September 2009, the RO informed the Veteran of the 
unsuccessful attempts to secure these records.  The Veteran has 
not informed VA of any other VA medical records which may be 
helpful in the adjudication of his claims.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination for his current claim seeking service connection for 
a bilateral foot disorder.  A VA examination must be provided 
when (1) there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; and 
(2) evidence establishing that an event, injury or disease 
occurred in service; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) there is insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. 
§ 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 
2010) (noting that the three subsections of the statutory 
provision contain different evidentiary standards--"competent 
evidence," "evidence . . . indicat[ing]"," and "medical 
evidence").  In this case, there is competent evidence of a 
current bilateral foot disability, variously diagnosed since 2003 
in medical reports in the claims file as Heuter neuroma, 
sesamoiditis, foot pain, and posterior calcaneal spurring and 
small avulsion.  Moreover, there is evidence in the service 
treatment records of treatment on one occasion in February 1977 
for a blister on the left heel, and the Veteran and his sister 
have provided lay statements that the Veteran had foot problems, 
including raw and bleeding feet, during active service in 1974. 

However, the evidence indicating that the current bilateral foot 
disorder is associated with service consists only of the 
Veteran's own generalized statement that his foot problems in 
service have caused, or otherwise are related to, his present 
bilateral foot problems, and the Board concludes that this 
generalized conclusory statement is not sufficient in this case 
to entitle the Veteran to a VA examination and medical opinion.  
Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (noting 
that a veteran's conclusory generalized statement that his 
service illness caused his present medical problems was not 
enough to entitle him to a medical examination under the law 
since all veterans could make such a statement, and this theory 
would eliminate the carefully drafted statutory standards 
governing the provision of medical examinations and require VA to 
provide such examinations as a matter of course in virtually 
every veteran's disability case).  Accordingly, the Board 
concludes that a VA examination is not required in this case with 
regard to the claim for service connection for a bilateral foot 
condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 86; Waters, 601 F.3d at 1279.

With regard to the claim for service connection for a back 
disorder, a VA examination was provided and a medical opinion 
obtained with regard to whether a current low back disability is 
the result of an injury to the low back in service.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the examination report in this case is adequate and that the 
examiner provided an adequate rationale for the opinion 
expressed, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case with regard to the claim for service 
connection for a back disorder.  38 C.F.R. § 3.159(c)(4).   

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection for certain diseases, including arthritis, may 
also be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes, "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under section 
206 of title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned and performed by 
them on a voluntary basis in connection with the prescribed 
training or maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§ 3.6(d)(1),(2).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 502. 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 
"inactive duty for training" includes, "[i]n the case of 
members of the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the Introduction, the Veteran served on active duty 
from May 1974 to February 1977 and by means of this service he is 
a "Veteran" under the law.  As to his service in the Army 
National Guard, he is not entitled to service connection unless 
or until it is shown that he "was disabled . . . . from a 
disease or injury incurred or aggravated in line of duty" during 
a period of active duty for training (ACDUTRA) or unless or until 
it is shown that he "was disabled . . . . from an injury 
incurred or aggravated in line of duty" during a period of 
inactive duty for training (INACDUTRA).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Foot Disorder

On his May 2006 application for VA compensation benefits (VA Form 
21-526), the Veteran indicated that a bilateral foot condition 
began in 1974 and had been treated from 1974 to the present.  He 
also indicated that he had been treated at the Huntington VAMC 
for this condition.  Records obtained from that facility show 
that in April 2003 the Veteran was seen with complaints of pain 
in the ball of the right foot; a diagnosis of Heuter neuroma, 
right second interspace, was rendered.  An x-ray of the right 
foot, dated in April 2003, resulted in an impression of (1) no 
acute fracture or dislocation; (2) prominent sesamoid bone at the 
great toe; and (3) no plantar spurs at the calcaneus.  Another 
treatment record dated in June 2005 showed that the Veteran 
complained of foot pain, and the diagnosis was sesamoiditis.  
Private treatment records from S. O. C. show that, in September 
2008, the Veteran incurred a left foot injury upon stepping on a 
rock and twisting his foot.  Examination showed "posterior 
calcaneal spurring, small avulsion".  The assessments were (1) 
heel spur; (2) rupture of Achilles tendon.  Based on this medical 
evidence, the Board concludes that diagnoses have been rendered 
in recent years showing current disorders of the right and left 
feet.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting 
that the current disability requirement is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to VA's adjudication of the 
claim).  Thus, the remaining question is whether a current 
bilateral foot disorder had its onset in service or is otherwise 
the result of a disease or injury pertaining to the feet in 
service.

Concerning the latter, service treatment records show no 
complaints or findings pertaining to the feet except for one 
notation in February 1977 showing that the Veteran reported to 
sick bay with a blister on his left heel.  A bandage was applied, 
and he was given ointment to apply himself.  On the Report of 
Medical History on his discharge examination in February 1977, he 
checked "no" with regard to having "foot trouble," and the 
examiner found that clinical evaluation of his feet was normal.  
However, the Board acknowledges that the discharge examination 
was conducted on February 5, 1977, before the Veteran reported 
with complaints of the blister on the left heel which was on 
February 23, 1977, the day of his separation from active duty.

In November 2006, the RO received a statement from the Veteran's 
sister that she recalled that, in 1974 after eight weeks training 
in service, the Veteran's feet were raw and bleeding, making it 
difficult for him to walk, and that when she saw how bad his feet 
were she took him to the VA hospital.  In December 2008, the RO 
received a statement from the Veteran that he was in basic 
training from May to August 1974 and was on leave two weeks 
before going to "MOS training" when his sister took him to the 
VAMC around August 6th to 10th in part because of his feet.  
Similarly, at hearings at the RO in April 2009 and before the 
Board in July 2010, the Veteran testified that he began to have 
trouble with his feet in basic training and when on leave his 
sister drove him to the VA hospital because his feet were 
blistering, cracking and bleeding.  He stated that his feet got 
wet "in the swamps" during basic training, and that the 
diagnosis was "jungle rot" and that he had to wear flip flops 
and keep his feet aired out and dried out.  He indicated that the 
treatment was with salves and lotions. 
As noted above, the RO attempted to obtain records from the VAMC 
from August 1974 but attempts by VA to obtain these records 
proved unsuccessful.  The service treatment records do include a 
report from a private hospital in Huntington dated in August 1974 
when the Veteran was on leave.  This report shows that the 
Veteran's leave had started on April 12, 1974, and that he was 
due back to Camp Lejeune on August 22, 1974.  The report shows 
the name of the Veteran's sister as his nearest relative.  
However, this report shows that the Veteran was seen for 
complaints of abdominal pains, and the diagnosis was possible 
appendicitis.  There are no complaints or findings relevant to 
the Veteran's feet on this report.

Nevertheless, the Board finds the Veteran's testimony that he 
experienced blisters and cracking of the skin of his feet in 
service to be credible, and it is consistent with the finding on 
one occasion in service of a blister on the left heel.  However, 
the medical evidence relevant to his current foot disorder does 
not show a disorder of the skin of his feet but rather problems 
with pain in the feet diagnosed as Heuter neuroma, right second 
interspace, and sesamoiditis with an x-ray of the right foot 
reflecting a prominent sesamoid bone at the great toe.  The 
diagnoses of heel spur and rupture of Achilles tendon in 
September 2008 were rendered when the Veteran incurred a left 
foot injury at that time upon stepping on a rock and twisting his 
foot.  The Board notes that the current diagnoses relevant to the 
feet pertain to pain in the feet involving a neuroma or sesamoid 
bone but do not pertain to blistering or cracking of the skin of 
the feet.  Therefore, the Board concludes that remand to obtain a 
medical opinion in this case is not warranted as the current 
medical evidence does not show a current disability of the feet 
that is similar to the foot disability that the Veteran and his 
sister have described that he had in service, and thus no 
evidence indicates that a current bilateral foot disability may 
be associated with the Veteran's service.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 
86; Waters, 601 F.3d at 1279.

Because there is no evidence that blistering and cracking of the 
skin of the feet continues to the present day, despite medical 
evidence showing that his feet have been examined several times 
in recent years for other foot problems, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for a bilateral foot disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a bilateral foot 
disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

Low Back Disorder, to include Degenerative Lumbar Spine Changes

Service treatment records from the Veteran's period of active 
duty show no complaints or findings relevant to a low back 
disorder.  However, the Veteran does not contend that a current 
low back disorder began during, or is otherwise the result of, 
his active duty service.  Rather, as indicated on his May 2006 
application for VA compensation benefits, he contends that a back 
condition began in 1985 during a period of service with the Army 
National Guard.  

First, the Board notes that there is no evidence in this case, 
nor does the Veteran contend, that arthritis of the low back 
manifested itself to a degree of 10 percent or more within a year 
after the Veteran's separation from active duty in February 1977.  
Accordingly, service connection for arthritis of the lumbar spine 
may not be granted on a presumptive basis.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(a).

Second, Army National Guard records show service from July 1985 
to September 1986.  During this time, as noted on a DA Form 2173, 
the Veteran injured his low back; a diagnosis of lumbosacral 
strain was provided.  This injury occurred while he was on a 
detail moving tents on December 7, 1985.  He reported back pain 
the next day.  A period of two to three days of bed rest was 
prescribed.  Records from Cabell Huntington Hospital show that 
Motrin was prescribed on December 8, 1985.  The Veteran had been 
serving on inactive duty training, pursuant to 38 U.S.C.A. § 502, 
when the injury to his back occurred.

As to a current disability of the low back, a July 2006 VA 
treatment record shows that the Veteran reported pain and muscle 
spasm of the low back.  He reported the pain as a "new" problem 
and the duration of the pain was three months.  On examination, 
the examiner noted low back pain with some associated muscle 
tightness.  The assessment was low back pain.  An October 2006 
private x-ray of the lumbar spine reflected an impression of mild 
degenerative changes of the lumbar spine associated with mild 
dextroscoliosis of the lumbodorsal junction with its apex at 
about the T12 level.

The Veteran was afforded a VA examination in connection with his 
claim for service connection for a low back disorder in June 
2008.  The report shows that the examiner had an opportunity to 
review the Veteran's claims file.  The examiner noted that the 
Veteran had developed low back pain in 1985 while serving with 
the Army National Guard.  The Veteran reported worsening back 
pain over the past few years.  The Veteran provided a post-
military employment history including that of a truck driver 
(loading and unloading heavy objects), welding, gas station 
mechanic, and housekeeper in a VA hospital.  

Following examination of the Veteran, the examiner rendered a 
diagnosis of degenerative disc disease of the lumbosacral spine 
with mild hypertrophic lipping at L1-L2 and L3-L4.  The examiner 
opined that the Veteran's present diagnosis of degenerative disc 
disease of the lumbosacral spine was not caused by his service-
connected acute lumbosacral strain.  He added, as rationale for 
his opinion, that lumbar strain is an acute and self-limiting 
condition.  He added that the Veteran had no documented chronic 
lower back disabilities when he was in active service.  The 
examiner concluded by stating that the current degenerative 
lumbar disc disease was more likely related to the Veteran's 
previous [post service] heavy duty mechanical job.  

In this case, the only evidence linking the Veteran's lumbar 
spine disorder to his service is his own lay contention.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent 
to establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in 
Jandreau, low back pain is a condition capable of lay description 
by the person experiencing it.  However, a veteran's statements 
as to subjective symptomatology alone, such as complaints of 
pain, without medical evidence of an underlying impairment 
capable of causing the symptoms alleged, is generally not 
sufficient evidence of the existence of a current disability for 
VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Where medical science has been unable to determine 
with certainty an underlying cause for certain symptoms, even 
when alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one veteran, 
specific legislation was required to enable VA to assist that 
population of veterans with respect to their claims for service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In this case, however, there is a diagnosis of a current 
disability-degenerative disc disease of the lumbar spine-and a 
different diagnosis pertaining to the low back was rendered when 
the Veteran injured it while service in the National Guard in 
1985-lumbosacral strain-both of which resulted in complaints of 
back pain.  However, whether a lumbosacral strain experienced 
many years ago was as likely to have caused or resulted in 
degenerative disc disease today as some other cause or etiology 
for the degenerative disc disease is a medical matter requiring 
medical evidence for its resolution.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Moreover, even if the Veteran's contentions could be read as 
claiming continuity of symptomatology of low back problems since 
service, his statements are not credible or persuasive because he 
provided an inconsistent history in July 2006 when he reported 
having had back pain for three months.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).   

Therefore, the Veteran's statements regarding etiology do not 
constitute competent evidence on which the Board can make a 
service connection determination.  The medical evidence in this 
case relevant to the etiology of the current lumbar disc 
disease-specifically, the July 2008 VA examiner's opinion-
reflects the current lumbar disc disease is more likely from the 
Veteran's previous heavy duty mechanical job than it is from the 
acute lumbar strain sustained on inactive duty for training in 
1985.  There is no contrary evidence of record.  Thus, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection for a low back disorder, to include 
degenerative lumbar spine changes.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for a low back disorder, to include 
degenerative lumbar spine changes is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


ORDER

Entitlement to service connection for a bilateral foot disorder 
is denied.

Entitlement to a low back disorder is denied.  

REMAND

Reason for remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Veteran contends that carrying a rucksack in 
service resulted in a current neck or cervical spine disability.  
In this regard, at the hearing before the Board, he testified 
that he injured his neck in service carrying rucksacks in basic 
training.  See Board Hearing Transcript at 11.  Medical evidence 
in the claims file shows that the Veteran has been seen for 
complaints of neck pain since July 2006 and that diagnoses 
including cervical spine degenerative joint disease and 
degenerative disc disease have been rendered for which the 
Veteran has undergone cervical discectomy and anterior spinal 
fusion.  

With regard to an injury to the neck in service, the service 
treatment records reflect no complaints or findings relevant to a 
neck injury or disease.  However, the Veteran and his sister have 
submitted statements that while he was on leave in August 1974 
following basic training his sister noted a large open wound on 
the back of his neck and took him to the Huntington VAMC for 
treatment.  At his hearings before the DRO and the Board, the 
Veteran indicated that the wound or "cut" on his neck was from 
carrying a rucksack and that he believed having to carry a heavy 
rucksack resulted in his current neck disorder.  The Board notes 
the Veteran's testimony and his sister's statements constitute 
competent evidence regarding the wound observed on his neck from 
the rucksack, and it is credible or believable that friction or 
rubbing of a rucksack or backpack on the neck while carrying a 
heavy pack could cause such a blister or wound to the back of the 
neck.  Barr, 21 Vet. App. at 309 (noting that, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

Moreover, the Board concludes that whether trauma to the neck 
from carrying a rucksack in 1974 may have resulted in the current 
disability of the cervical spine is a medical question requiring 
medical evidence for its resolution.  Accordingly, the Board 
concludes that a VA opinion is needed regarding a connection, if 
any, between carrying a heavy rucksack in service and his current 
cervical spine disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 86; Waters, 601 F.3d at 
1279.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination regarding his claim for 
service connection for a neck disorder.  The 
examiner should review the claims file, 
noting the Veteran's recent diagnoses 
including cervical spine degenerative joint 
disease and degenerative disc disease for 
which the Veteran has undergone cervical 
discectomy and anterior spinal fusion.  The 
examiner should render an opinion on the 
likelihood that carrying a heavy rucksack in 
service in 1974 in basic training, which was 
heavy enough to have resulted in a open 
blister or wound on the Veteran's neck, has 
resulted in his current cervical spine 
disability.

In rendering the opinion, the examiner should 
state whether it is "more likely" or "less 
likely" (or "at least as likely)" that 
carrying the heavy rucksack caused the 
current neck disability "than (as)" it is 
that some other cause or factor resulted in 
the current neck disability.  In other words, 
is it at least as likely that the current 
cervical spine disability is the result of 
carrying a heavy rucksack in service as it is 
the result of some other factor or factors?  
In rendering this opinion, the examiner 
should provide a rationale for his or her 
opinion that includes a discussion of the 
nature of the cervical disease involved and 
its known causes or etiology.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefit sought is not granted, the 
appellant should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


